Citation Nr: 1106653	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-32 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
a fractured left tibia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from May 1984 to July 
1990, and from June 1991 to December 2001.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which denied entitlement to a rating in excess of 10 percent for 
residuals of a fractured left tibia.

In May 2009 and January 2010, the Board remanded this matter to 
the AMC/RO to afford due process and for other development.  
Following its completion of the Board's requested actions, the RO 
continued the denial of the Veteran's claim (as reflected in a 
November 2010 supplemental statement of the case (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in November 2009; a transcript of that hearing 
is of record.

This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his increased rating claim in 
December 2006.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in December 2006 and 
February 2010.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.

It appears that the Veteran has been a resident of a New Jersey 
Veterans Memorial Home since September 2004.  This facility 
provides continuous medical and nursing care by a full-time staff 
of physicians and other licensed medical professionals.  The 
facility provides rehabilitative services, such as occupational 
and physical therapies, under the direct supervision of licensed 
therapists.  A wide range of other medical services are also 
offered, including dental, podiatric, and dermatological care.

A review of the claims folder reflects that the Veteran's 
complete medical file from that facility has not been associated 
with the claims folder.  In February 2010, the AMC/RO requested 
that the Veteran provide information regarding medical treatment 
he had received through non-VA health care providers.  In this 
regard, the Veteran provided only a few select pages from that 
facility, rather than his complete medical file and/or an 
authorization allowing VA to obtain those records.  Further, the 
records he did submit did not include a waiver of RO 
consideration, but were not considered by the AMC/RO prior to the 
claims folder being transferred to the Board.  This is a 
violation of the Veteran's due process rights.  38 C.F.R. 
§§ 19.37, 20.1304 (2010)

Effective in December 2003, the Veteran was found to be disabled 
for Social Security Administration (SSA) purposes due to 
Wernickes Disease, a brain disorder due to thiamine deficiency 
caused by a lack of vitamin B1.  A lack of vitamin B1 is common 
in people with alcoholism.  It is also common in persons whose 
bodies do not absorb food properly (malabsorption), such as 
sometimes occurs after obesity surgery. 
(http://www.nlm.nih.gov/medlineplus/ency/article/000771.htm).  
The SSA records are associated with the claims folder.

In an October 2008 VA examination report, the physician noted 
that the Veteran walked with a cane and antalgic gait favoring 
the left leg, that he could not perform heel, toe, and tandem 
gait, that he had tenderness on palpation of the entire left 
tibia and fibula, that he also had range of motion findings of 
left ankle dorsiflexion from zero to 20 degrees, plantar flexion 
from zero to 45 degrees, and no varus or valgus angulation of the 
os calcis in relation to the long access of the tibia and fibula.  
An x-ray report from the time found soft tissue swelling and no 
fractures of the left tibia and fibula.  The examiner diagnosed 
fracture tibia in 1987 with no residuals.  

In his November 2009 hearing, the Veteran indicated that he could 
put weight on the leg, but that he required something to hold on 
to, and that he had limited motion in his ankle with cracking.  
He also indicated problems with range of motion of the left knee.  
The Veteran further stated that he was wheelchair-bound due to 
his legs and breaking his back in hairline cracks. 

On April 6, 2010, the Veteran was afforded a VA joints 
examination.  The claims folder was reviewed.  He reported 
progressive pain and stiffness, but denied weakness, 
instability/giving way, swelling, or redness.  The Veteran 
reported he has been wheelchair bound since 2004.  Upon 
examination, the examiner indicated he was 285 pounds with normal 
joint examination of left knee and left ankle, no pain, swelling, 
or restricted range of motion.  Range of motion of the left knee 
was flexion from zero to 140 degrees, extension to zero degrees, 
normal ligamentous stability, Lachman's test and McMurray's test.  
The left ankle had range of motion findings consisting of 
dorsiflexion from zero to 20 degrees, plantar flexion to 45 
degrees, and no varus/valgus angulation of os calcis.  There was 
no range of motion change due to pain, fatigue, weakness, lack of 
endurance, during flare-ups.  X-ray testing found no fracture of 
the left tibia/fibula, mild degenerative joint disease (DJD) of 
the left knee and left ankle, and soft tissue swelling.  The 
diagnoses were fracture left tibia, no malunion or deformity 
noted on examination or x-ray report, and mild DJD of the left 
knee and left ankle with no disability.  The examiner noted that 
the Veteran's left tibia fracture was not associated with any 
deformity, that he was limited in his ambulation due to morbid 
obesity, and the pain in the left lower extremity was not related 
to the service-connected fracture of the left tibia.  

Three weeks later, On April 27, 2010, a second VA medical 
examination was performed to measure the range of motion of the 
left knee and left ankle with a goniometer.  The claims folder 
was reviewed.  Range of motion of the left ankle revealed 
dorsiflexion from zero to 10 degrees, plantar flexion to from 0 
to 15 degrees.  Range of motion of the left knee was flexion from 
zero to 100 degrees, with pain at 5 degrees of extension and at 
85 degrees of flexion.  Three repetitions of movement at both 
joints provided identical findings as previously reported.  
DeLuca criteria were applied without additional loss of range of 
motion due to pain, fatigue, weakness or incoordination.  There 
was no instability of either joint.  X-ray testing revealed no 
degenerative changes in the left leg, some soft tissue swelling 
of both ankles, and swelling of the left ankle with no redness.   
Tenderness around the ankle joint was also noted.  The examiner 
diagnosed history of fracture of the tibia with residuals of 
chronic pain in the ankle and the knee.  The examiner opined that 
as the Veteran could not ambulate, and could not hold down 
gainful employment due to his service-connected disability.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  This 
must now be addressed by the AMC/RO.

The November 2010 supplemental statement of the case addressed 
the April 6, 2010 VA medical examination, but made no mention of 
the April 27, 2010 VA medical examination.  This is another 
violation of the Veteran's due process rights.  38 C.F.R. 
§§ 19.37, 20.1304 (2010)

Several problems trouble the Board in this case.  First, no 
mention has been made in any report of the Veteran's Wernickes 
disease, which has been known to cause loss of coordination and 
leg tremors, despite the fact that this was the basis of his SSA 
disability award (SSD), as indicated by the records in the claims 
folder.  Second, a large piece of the Veteran's medical history 
is missing: approximately 61/2 years of medical records from the 
New Jersey Veterans Memorial Home where the Veteran resides.  
Third, the two VA medical examination reports of April 2010 
appear to be in direct conflict, despite the fact that both 
examiners claimed to have reviewed the claims folder.  Neither 
physician noted the Veteran's admission in during his October 
2008 VA medical examination that he was wheelchair-bound due to 
his legs and breaking his back in hairline cracks.  Nor did they 
address the basis for the SSD award.  One physician determined 
that the Veteran's left tibia fracture was not associated with 
any deformity, that he was limited in his ambulation due to 
morbid obesity, and the pain in the left lower extremity was not 
related to the service-connected fracture of the left tibia, 
while the second physician concluded the Veteran could not 
ambulate, and could not hold down gainful employment due to his 
service-connected disability.  Fourth, as previously discussed, 
the Veteran was not provided with a supplemental statement of the 
case addressing the April 27, 2010 VA medical examination report 
or the evidence submitted to the RO in November 2010, prior to 
the claims folder being returned to the Board.

In view of the foregoing, the case is REMANDED for the following 
actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the veteran for residuals of a 
fractured left tibia since 2004.  The RO 
should also request that the Veteran sign a 
release allowing VA to obtain all medical 
records from New Jersey Veterans Memorial 
Home where the Veteran resides.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  After the above development has been 
completed, the Veteran should be afforded a 
VA orthopedic examination to ascertain 
severity of the impairment caused by the 
service connected residuals of a fractured 
left tibia.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examination 
must be conducted following the protocol in 
VA's Disability Examination Worksheet for 
VA  Joints Examination, and use of a 
goniometer must be noted in the report.  In 
the opinion, the physician is requested to:

a.  Comment on the April 6, 2010 and 
April 27, 2010 VA medical examination 
reports, indicating whether he agrees or 
disagrees with the opinion of either 
examination, and in doing so, provide 
adequate reasons and bases for the 
opinion. 
b.  Indicate the severity of the 
residuals of a fractured left tibia, 
including whether there is slight, 
moderate or severe left ankle or left 
knee disability resulting from the 
disability.  The examiner should set 
forth all examination findings, along 
with a complete rationale for any 
conclusions reached.
c.  Offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran 
is unable to secure or maintain 
substantially gainful employment solely 
as a result of his service connected 
residuals of a fractured left tibia. The 
examination report must include a 
complete rationale for all opinions and 
conclusions reached.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  VA will notify the appellant if further action is 
required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

